Baldwin, J.
delivered the opinion of the Court.
It seems to the Court that the Circuit Superior Court Had no jurisdiction to revise the order of the County Court; the same not being final, but interlocutory only. It is therefore considered by the Court that the said judgment of the Circuit Superior Court be reversed and annulled, with costs. And this Court proceeding to give such judgment as the said Circuit Superior Court ought to have rendered, it is further considered by the Court that the supersedeas from the said Circuit Superior Court to the said order of the County Court be dismissed, as having been improvidently awarded, with costs to the defendant in error there: and it is ordered that the cause be remanded to the said Circuit Superior Court, and from thence to the County Court for further proceedings.